 



Exhibit 10.33
SECOND AMENDMENT TO
OFFER LETTER AGREEMENT
     This Second Amendment to Offer Letter Agreement (this “Second Amendment”),
made as of this 1st day of December, 2006, is entered into by and between
Thoratec Corporation, a California corporation (the “Company”), and Cynthia
Lucchese (“Employee”).
RECITALS
     Whereas, the Company and Employee entered into that certain Offer Letter
Agreement effective as of August 1, 2005, as amended by the First Amendment to
Offer Letter Agreement dated as of May 12, 2006 (collectively, the “Offer
Letter”), related to the employment of Employee by the Company; and
     Whereas, the Employee has tendered her resignation as a full time employee
and as an officer of the Company effective December 31, 2006; and
     Whereas, the Company and Employee desire to amend the Offer Letter to
provide that subsequent to December 31, 2006 the Employee will continue to work
for the Company on a part time basis until March 9, 2007 unless such employment
is terminated earlier by either of the Employee or the Company.
     Now, Therefore, in consideration of their mutual promises and intending to
be legally bound, the parties agree as follows:

1.   Resignation/Part Time Employment. The parties hereby acknowledge and agree
that Employee has resigned from her position as Senior Vice President and Chief
Financial Officer of the Company and as a full time employee of the Company
effective as of December 31, 2006 (the “Status Change Date”). For the period
commencing January 1, 2007 and continuing through March 9, 2007 (the “Part Time
Employment Period”) Employee shall be a part time employee of the Company for
the consideration and with the benefits described in this Second Amendment.

2.   Part Time Employment Period Responsibilities. During the Part Time
Employment Period, Employee’s primary duties will be to assist the Chief
Executive Officer and the Company’s new Chief Financial Officer as may be
requested by either of them, to enable the new Chief Financial Officer to run
the Company’s financial, accounting and investor relations functions. Employee
shall be available to provide consultation to the Chief Executive Officer, new
Chief Financial Officer, and the Company’s Board of Directors for up to twenty
(20) hours per week during the Part Time Employment Period. Employee will, at
the specific request of the Chief Executive Officer or the Company’s new Chief
Financial Officer, be available to come to the Company’s Pleasanton, California
headquarters for at least four (4) business days in each of January and
February 2007. Such travel to Pleasanton shall be at mutually agreed upon times,
and

-1-



--------------------------------------------------------------------------------



 



    shall include several business days preceding the Company’s conference call
announcing results of operations in January or February 2007.

3.   Salary: During the Part Time Employment Period, Employee’s salary shall be
five Thousand Dollars ($5,000) paid bi-weekly, which is the equivalent to
$130,000 on an annualized basis. This is an exempt position.

4.   Bonus: Employee shall remain eligible to participate in the 2006 Executive
Incentive Plan. Employee shall not be eligible to participate in the Executive
Incentive Plan for 2007 and shall not otherwise be entitled to any bonus, stock
option or restricted stock grants in 2007.

5.   General Releases. On or immediately after the Status Change Date, Employee
will deliver to the Company a General Release in the form attached to this
Second Amendment as Exhibit A. Revocation of such General Release by Employee
shall be deemed grounds for immediate termination of the Employee’s employment
during the Temporary Employment Period. At the conclusion of the Part Time
Employment Period, Employee will deliver to the Company a second General Release
in the form attached to this Second Amendment as Exhibit A with respect to the
Part Time Employment Period.

6.   Severance: Employee hereby acknowledges and agrees that as the result of
her resignation from the Company, the severance provisions of her Offer Letter
are hereby deleted in their entirety and that effective as of the date of this
Second Amendment, Employee will not be entitled to any severance benefits or
payments, including without limitation those in the Offer Letter, the Company’s
separation benefits agreement or any other Company plan, in the event of her
termination by the Company for any reason prior to the end of the Part Time
Employment Period.

7.   Benefits: Until the end of the Part Time Employment Period, Employee will
continue to be eligible to participate in the Company’s comprehensive employee
benefits package through the end of the Part Time Employment Period to the
extent permitted by the applicable plans. During the Part Time Employment Period
Employee will accrue vacation at a rate of 80 hours/year. 8.   Competitive
Activities.

  a.   Employee expressly acknowledges that, during the Part Time Employment
Period, she will continue to have access to the Company’s trade secrets and
other confidential and sensitive information proprietary to the Company.
Employee agrees that during the Part Time Employment Period, Employee shall not
advise, consult, accept employment with, or render services to, directly or
indirectly, any “Company Competitor”, as defined below, whether as a partner,
employee, shareholder, consultant or otherwise, nor shall Employee promote,
participate or engage in any activity on behalf of a Company Competitor
(“Competitive Activities”). For purposes of this Agreement, “Company Competitor”
shall be defined as any company or operating division of a company that is
either developing or marketing a device or devices for mechanical circulatory
support in

-2-



--------------------------------------------------------------------------------



 



      congestive heart failure patients, designed to compete with any of the
Company’s devices in the bridge-to-transplant, destination therapy or
postcardiotomy recovery markets.     b.   During the Part Time Employment
Period, Employee may accept employment or become otherwise involved with any
company other than a Company Competitor provided that she makes herself
available for the amount of time and during the time frames described in section
2 hereinabove.     c.   In the event Employee fails to complete the Part Time
Employment Period by engaging in Competitive Activities in violation of this
Second Amendment, the Company will have the right to terminate Employee’s
employment with the Company and shall have no further obligation to pay Employee
any amount pursuant to Section 2 or otherwise, except as otherwise required by
law.

9.   Employment At Will: In consideration of the continuation of employment
provided by this Second Amendment through the end of the Part Time Employment
Period, Employee hereby agrees to continue to conform to the policies of the
Company and acknowledges that employment can be terminated for any reason, with
or without cause, at any time with or without notice at the option of the
Company or the Employee. Failure to comply with company policies will
necessitate disciplinary action, which may include termination of employment.

10.   Effect of Termination: In the event that the Company terminates Employee’s
employment prior to the scheduled end of the Part Time Employment Period
(March 9, 2007), Employee shall not be entitled to any severance payments or
other separation benefits, provided, however, that effective as of such
termination date, the restrictions shall immediately lapse as to the 10,000
shares of restricted shares of Company common stock granted to Employee pursuant
to the Offer Letter (and scheduled to lapse eighteen months after Employee’s
date of hire), to the extent that any such shares are still restricted as of the
said termination date.

11.   Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

     IN WITNESS WHEREOF, the foregoing Amendment is effective as of the date
first above written.

                    EMPLOYEE     THORATEC CORPORATION    
 
           
Signature: 
  /s/ Cynthia Lucchese     By:   /s/ Gerhard F. Burbach          
Cynthia Lucchese
        Gerhard F. Burbach
President and Chief Executive Officer      

-3-



--------------------------------------------------------------------------------



 



EXIHIBIT A
GENERAL RELEASE
     I, Cynthia Lucchese (“Employee”), agree as follows:
     Employee hereby releases, acquits and forever discharges Thoratec
Corporation and each of its officers, directors, agents, servants, employees,
attorneys, shareholders, successors, assigns and affiliates (the “Releasees”) of
and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
execution date of this Release, including but not limited to, all such claims
and demands directly or indirectly arising out of or in any way connected with
Employee’s employment with the Company or the termination of that employment;
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended,
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the
antidiscrimination statutes of California or other applicable states; tort law;
contract law; wrongful discharge; discrimination; harassment; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing.
     Employee acknowledges that Employee is knowingly and voluntarily waiving
and releasing any rights Employee may have under the ADEA. Employee also
acknowledges that the consideration given for the waiver and release in the
preceding paragraph hereof is in addition to anything of value to which Employee
was already entitled.
     Employee acknowledges Employee’s understanding that Employee may take
twenty-one (21) days to consider this Release, although Employee may sign this
Release earlier if Employee chooses, and that Employee has been advised that
Employee should consult with an attorney, if Employee decides to do so, prior to
executing this Release. Employee further acknowledges that Employee has seven
(7) days following the execution of this Release to revoke the Release, and this
Release will not be effective until the date upon which the revocation period
has expired, which will be the eighth day after this Release is executed by
Employee (“Effective Date”). To revoke acceptance, Employee must send a written
notice to Thoratec Corporation, 6035 Stoneridge Drive, Pleasanton, CA 94588,
Attn: General Counsel, by 5:00 p.m. on or before the seventh (7th) day after
Employee signs and delivers to the Company this Release. All time limits set
forth herein refer to calendar days unless otherwise specified. If the
expiration of any time limit set forth herein falls on a weekend or a holiday
observed by Thoratec, the time limit will be deemed to end at the close of
business on the next workday.
     Employee understands and agrees that this Release includes claims which may
be unknown to Employee at present, and that Employee has read and understands
Section 1542 of the California Civil Code, which reads as follows: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO

-4-



--------------------------------------------------------------------------------



 



EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.” Employee hereby expressly waives and relinquishes any and all rights
under Section 1542 with respect to Employee’s release of any unknown or
unsuspected claims Employee may have against the Releasees.
     Employee agrees not to commence any proceeding in court against the Company
in connection with the matters released herein and that the only cause of action
Employee could have against the Company after the date hereof would be for a
breach of the foregoing Agreement or this Release or for matters arising after
the date hereof.
     Employee represents and warrants that Employee has the sole right and
authority to execute this Release and that Employee has not assigned or
transferred, or purported to have assigned or transferred, to any corporation,
entity or person, any dispute or claims released herein or any amount of money
related hereto.

                  By:           Cynthia Lucchese      Date:      

-5-